Name: Commission Regulation (EEC) No 2232/87 of 23 July 1987 laying down detailed rules applying to intervention purchasing of cereals
 Type: Regulation
 Subject Matter: prices;  plant product;  trade policy
 Date Published: nan

 No L 206/ 16 Official Journal of the European Communities 28 . 7. 87 COMMISSION REGULATION (EEC) No 2232/87 of 23 July 1987 laying down detailed rules applying to intervention purchasing of cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, vention purchasing is taken as is required for the decision to start it ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular Article 7 (7) thereof, HAS ADOPTED THIS REGULATION : Whereas by virtue of the provisions of Article 7 ( 1 ) of Regulation (EEC) No 2727/75 intervention purchasing cannot be effected unless the market price is lower than the intervention price for a certain period whereas the purpose behind this provision is to prevent recourse to intervention on the slightest movement of prices and to permit its commencement only if market prices persist at levels lower than the intervention price ; Whereas for this purpose a period of at least two weeks is adequate ; Article 1 1 . A decision to commence intervention purchasing during the periods specified in Article 7 (2) of Regulation (EEC) No 2727/75 shall be taken if for a period of at least two weeks the market price determined for the week has been lower than the intervention price for that week. 2. Intervention purchasing shall be terminated if for a period of three weeks the market price established for each week has not been lower than the intervention price during t)ie period. Offers lodged before the decision to terminate interven ­ tion purchasing shall however remain valid. Whereas under the new intervention arrangements set out in the said Article 7 one of the factor on which interven ­ tion purchasing depends is a comparison between market prices and the intervention price ; whereas the latter price is fixed for a standard quality at the wholesale stage deli ­ vered unloaded at store ; whereas for reasons of compara ­ bility market prices should be determined for an identical stage ; Whereas the market prices recorded at the ports of export must be corrected by an amount representing the forwar ­ ding cost between the principal zones of production and these ports ; whereas fixed amounts should be set that wiil depend on the varrious means of transport used and the distance between the production zones and the said ports ; Article 2 1 . The market price mentioned in Article 7 ( 1 ) of Regulation (EEC) No 2727/75 shall be the prices recorded at the wholesale stage in the ports indicated in Article 4 for cereals delivered uncloaded at store. Prices shall be corrected for standard quality. 2. If market prices recorded in more than one port are to be taken into account that to be used for the purposes of Article 1 shall be the arithmetical mean of the prices. 3 . The Member States in which the ports indicated in Article 4 are located shall notify the Commission by Wednesday of each week at the latest of prices recorded in these ports since the previous Wednesday and of all factors entering- into their formation . 4. The prices used shall be reduced by  3 ECU/tonne for the port of Southampton,  5 ECU/tonne for the ports of Rouen and Bayonne,  7 ECU/tonne for the ports of Naples and Ban. Whereas if the arrangements are to be run satisfactorily the number of ports used must be kept to a strict minimum ; whereas likewise for certain cereals assimi ­ lated to a main product ; Whereas a longer period for confirmation of market beha ­ viour should be required before a decision to stop inter ­ (&gt;) OJ No L 281 , 1 . 1 . 1975, p . 1 . (2) OJ No L 182, 3 . 7. 1987, p. 40. 28 . 7. 87 Official Journal of the European Communities No L 206/17 Article 3 Separate prices shall be determined for common wheat of breadmaking quality, common wheat not of the quality standards indicated in Article 4a ( 1 ) of Commission Regu ­ lation (EEC) No 1 570/77 (') durum wheat, barley and maize . During periods of intervention for barley, rye shall also be purchased and during periods of intervention for maize, sorghum shall also be purchased. Article 4 The ports to be used for application of this Regulation shall be :  for common wheat of bread-making quality : Rouen,  for common wheat not of bread-making quality : Southampton,  for durum wheat : Naples and Bari,  for maize : Bayonne,  for barley : Rouen and Southampton. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 174, 14. 7. 1977, p. 18 .